Case 2:18-bk-15559-NB   Doc 222-20 Filed 03/04/21 Entered 03/04/21 16:19:46
                        Desc Exhibit 20 Page 1 of 2




                          EXHIBIT 20
        Case
         Case2:18-bk-15559-NB
               2:18-bk-15559-NB DocDoc
                                     200
                                       222-20
                                           Filed Filed
                                                 01/07/21
                                                       03/04/21
                                                            EnteredEntered
                                                                      01/07/21
                                                                           03/04/21
                                                                               16:01:39
                                                                                     16:19:46
                                                                                          Desc
                                  Main
                                   DescDocument
                                         Exhibit 20 Page
                                                      Page752 of
                                                              of 277
                Meterman Inc.
                Utilities Pro
                                                                                                                        Estimate
                27290 Scott Rd.                                                 Date       Estimate #
                Menifee, CA 92584
                                                                                                                 1/6/2021     0198



              Bill To                                                                             Park Address

           PARK GRANADA
           218 W. Carson St
           Carson, CA 90745




               Valid Until          Account #                   Project
                2/5/2021                 2900

                Item                                         Description                         Qty         Rate           Total

Gas - Labor                             Estimate is for the new installation of the parks Main         1     189,000.00      189,000.00
                                        Gas Distribution System to 27 spaces. Installation
                                        shall include HDD directional/Trench combination,
                                        Polyethylene pipeline, Anodeless risers, and
                                        connections to all spaces. Pressure test and HCD
                                        inspections.
                                        Engineering, Permit and Planning Fee's not included
                                        on Estimate.




This estimate includes all materials, equipment and labor required to complete the state
mandates surveys and inspections per Title #25 and Title #49 under enforcement with the          Subtotal                   $189,000.00
CPUC, USB found in general orders #112-D. Meterman Inc., is registered with California
Department of Weights and Measures to install meter devices. This quote valid through date
disclosed above.                                                                                 Sales Tax (9.5%)                   $0.00
Meterman Inc., and its sub-contractors will not be held liable for porblems that may be
associated with other issues beyond the scope of our work.
Please note this is an estimate and not a binding contract.                                      Total                      $189,000.00


Cost does not include permit fees/planning and will be additional - unless stipulated above.



  Park/Management Approval By:            _____________________________________

   Signature: _____________________________________                Date: _____________


      Phone #                   Fax #                             E-mail

   951-672-6909              951-672-6910           partsandservice@metermaninc.com
